Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
2.	Claims 1-30 are allowed.
3.	The closest prior art: 
- Lee et al (US 2020/0169984).
- Hui et al (US 2021/0235328).
- Belleschi et al (US 2021/0176751).
Lee discloses a method and apparatus for UE reselecting resource based on resource pool configuration wherein the physical layer determines a candidate resource based on sensing (by excluding unavailable resources) from a pool of resources selected by the MAC layer. Then, the MAC layer randomly selects the time and frequency resources for the SCI and the SL-SCH of the SL grant. Therefore, the physical layer should be able to provide only candidate resources that can satisfy the delay requirement (see at least [0079]). 
Hui discloses a UE that determines and selects wireless resources based on excluding certain resources that may already be in use or reserved (see at least abstract).
Belleschi discloses a protocol stack that comprises of at least the first/PHY layer and the second/MAC layer, wherein the MAC layer receiving data for sidelink transmission and providing it to the PHY layer along with an indication of selected first and second carriers from a set of available carriers that the PHY layer should use for the sidelink transmission data (see at least [0091]).
4.	The following is an examiner’s statement of reasons for allowance: 
As to claims 1-30, there is no prior art reference, alone or in combination, that teaches or fairly suggests, as shown in Fig.3 of the instant application, a method and/or an apparatus for a half-duplex aware resource selection for sidelink transmission(s) that includes at least: receiving (providing), from the second (to the first) protocol stack layer of the first UE, an indication of a first subset of resources in which the first UE is scheduled to receive, a second UE is scheduled to transmit, or both; and reporting (receiving), to the second (from the first) protocol stack layer of the first UE, a second subset of resources for a sidelink transmission based at least in part on sidelink control information, the set of parameters, and the first subset of resources, in a combination with other recited claimed limitations.  
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM B FOUD whose telephone number is 571-272-0041.  The examiner can normally be reached on  Monday-Friday, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/Hicham B. Foud/
	Art unit 2467    

/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467